Per Curiam
Opinion,
Petitioner here raises the question of whether the Pennsylvania Board of Probation and Parole has the power to recommit a parolee who has breached the conditions of his parole by the commission of a crime , of which he is subsequently found guilty without giving him credit for the time spent on parole and, if it has the statutory power, is such a recommitment without credit for time spent on parole violative of the provisions of the United States Constitution.
These legal issues were discussed and resolved by this Court in Williams v. Pennsylvania Board of Probation and Parole, 3 Pa. Commonwealth Ct. 633 (1971).
*596The conclusion is against the position of petitioner.
We therefore make the following
Order
The Board’s motion for judgment on the pleadings is hereby granted and the plaintiff’s complaint in mandamus is dismissed.